253 P.3d 95 (2011)
In re Kimberly L. GRIJALVA, Attorney at Law.
No. 200,931-0.
Supreme Court of Washington.
May 6, 2011.

ORDER OF SUSPENSION PURSUANT TO ELC 7.1
¶ 1 This matter came before the Supreme Court on the Washington State Bar Association's Petition for Immediate Interim Suspension of Kimberly L. Grijalva, pursuant to ELC 7.1, for conviction of a crime. The petition is based upon the Judgment of Conviction and Sentence entered in State v. Grijalva, Yakima County Superior Court, Case Number XX-X-XXXXX-X. Kimberly L. Grijalva was found guilty on April 11, 2011, of violating RCW 9A.56.040(l)(a), 9A.56.020(1)(a) and 9A.08.020 (second degree theft), a class C felony. Now, therefore, it is hereby
¶ 2 ORDERED:
¶ 3 Kimberly L. Grijalva is suspended from the practice of law in the State of Washington pending final disposition of disciplinary proceedings pursuant to ELC 7.1.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE